                                        1    PROVENCHER & FLATT LLP
                                             Douglas B. Provencher SBN 77823
                                        2    823 Sonoma Avenue
                                             Santa Rosa, CA 95404-4714
                                        3    Telephone: (707) 284-2380
                                             Facsimile: (707) 284-2387
                                        4
                                             Attorneys for Interested Persons
                                        5

                                        6

                                        7
                                                                            UNITED STATES BANKRUPTCY COURT
                                        8                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                                 SAN FRANCISCO DIVISION
                                        9

                                        10
                                                                                                   Case No. 21-30191
                                        11
                                             In re:                                                Chapter 11
PROVENCHER & FLATT LLP




                                        12
                                                                                                   Judge Hannah L. Blumenstiel
                 SANTA ROSA, CA 95404




                                        13
                 823 SONOMA AVENUE




                                             DON RAMON’S REAL ESTATE LLC
                     (707) 284-2380




                                        14                        Debtor.                          REQUEST FOR NOTICE
                                        15

                                        16

                                        17   The undersigned requests notice of these proceedings be sent by email only to:

                                        18                                    Douglas Provencher
                                                                              Provencher & Flatt, LLP
                                        19                                    823 Sonoma Avenue
                                                                              Santa Rosa, CA 95404
                                        20                                    (707) 284-2380
                                        21                                    (707) 284-2387 facsimile
                                                                              dbp@provlaw.com
                                        22

                                        23   Dated: March 14, 2021                                Provencher & Flatt LLP

                                        24
                                                                                                  By /s/Douglas B. Provencher
                                        25                                                        Douglas B. Provencher (77823)
                                        26

                                        27

                                        28


                                         Case: 21-30191            Doc# 15   Filed: 03/14/21   Entered: 03/14/21 11:38:14   Page 1 of 1
                                             Request for Notice
